—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered December 2, 1994, convicting him of escape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s request for new counsel since the defendant failed to show good cause for a substitution (see, People v Sides, 75 NY2d 822; People v Nunez, 186 AD2d 764). Moreover, contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see, People v Ladelokun, 192 AD2d 723; People v Nicholls, 157 AD2d 1004). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.